United States Court of Appeals
                       For the First Circuit

No. 05-1895

                         ANTONI A. RUMIERZ,

                             Petitioner,

                                 v.

                        ALBERTO R. GONZALES,
               Attorney General of the United States,

                             Respondent.




                            ERRATA SHEET

     The opinion of this court, issued August 3, 2006, should be
amended as follows:

     On page 9, line 22: "DHS" is replaced with "Department of
Homeland Security (DHS)"

       On page 11, line 4: Before "show" insert "to"

     On page 15, line 13: "to place to" is replaced with "to
place the"

     On page 15, line 16: "Pickering" is replaced with
"Pickering"

       On page 15, footnote 10, line 3: Before "firearms" insert
"of"

       On page 17, line 28: "an" is replaced with "a"

       On page 22, line 10: Before "compelled" insert "be"

       On page 25, line 10: Before "exhaustion" insert "the"

       On page 25, line 12: "or" is replaced with "of"